DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (11/20/2020) in which a (3) month Shortened Statutory Period for Response has been set.

1.1.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claims (8 -12) appear pending on this application, of which (8 and 12) are the two parallel running independent claims on record. Claims (1 -7) were initially cancelled.

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (11/20/2020) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

                                                                  Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                                      Drawings

6.	The submitted Drawings on date (11/20/2020) has been accepted and considered under the 37 CFR 1.121 (d).7.2.	

          					   Claim Rejection section
       
       Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (8 and 12) of instant Application 17/100,264, directed to an Method and CRM of the same, being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the similar Claims (1 and 8) of parent Appl. 16/282,291. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

              Instant Applic. (17/100,264)
             Reference (16/282,291)
Claim 8. A method for decoding a video signal, with a decoding apparatus, comprising: 
     determining, with the decoding apparatus, a current block by dividing a coding block, wherein the division of the coding block is performed recursively based on both a quad- division and a binary-division, wherein the quad-division is performed without extracting division information for the quad-division from a bitstream when a pre-determined condition is satisfied, 
      wherein the binary-division is performed by using a plurality of flags extracted from the bitstream, wherein the plurality of flags include a first flag for indicating whether to use a binary- division type and a second flag for specifying a division direction of the binary-division, and wherein the second flag equal to a first value indicates a vertical direction while the second flag equal to a second value indicates a horizontal direction; obtaining, with the decoding apparatus, a residual signal by performing an inverse- quantization and an inverse-transform on quantized coefficients of the current block; 
         generating, with the decoding apparatus, a prediction signal of the current block by performing an intra prediction based on reconstructed pixel values of a neighboring block; and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q259610 Appln. No.: Not Yet Assigned reconstructing, with the decoding apparatus, the current block using the residual signal and the prediction signal.



     determining, with the decoding apparatus, a current block by dividing a coding block, wherein the division of the coding block is performed recursively based on both a quad- division and a binary-division,    wherein the quad-division is performed without extracting division information for the quad-division from a bitstream, and 
       wherein the binary-division is performed by using three flags extracted from the bitstream, the three flags including a first flag for indicating whether to divide a block into a plurality of sub-blocks, a second flag for indicating whether to use a binary-division type, and a third flag for indicating either a vertical direction or a horizontal direction and specifying a division direction of the binary-division; obtaining, with the decoding apparatus, quantized coefficients by entropy-decoding a bitstream; obtaining, with the decoding apparatus, a residual signal by performing an inverse- quantization and an inverse-transform on the quantized coefficients; 
         generating, with the decoding apparatus, a prediction signal of the current block by performing an intra prediction based on reconstructed pixel values of a neighboring block; and reconstructing, with the decoding apparatus, the current block using the residual signal and the prediction signal. 


determine a current block by dividing a coding block, wherein the division of the coding block is performed recursively based on both a quad- division and a binary-division, wherein the quad-division is implicitly performed without extracting division information for the quad-division from a bitstream, and wherein the binary-division is performed by using three flags extracted from the bitstream, the three flags including a first flag for indicating whether to divide a block into a plurality of sub-blocks, a second flag for indicating whether to use a binary-division type, and a third flag for indicating either a vertical direction or a horizontal direction and specifying a division direction of the binary-division; obtain quantized coefficients by entropy-decoding a bitstream; obtain a residual signal by performing an inverse-quantization and an inverse-transform on the quantized coefficients; generate a prediction signal of the current block by performing an intra prediction based on reconstructed pixel values of a neighboring block; and reconstruct the current block using the residual signal and the prediction signal.


         Claim Objection 

8.	The below list of claim (8 -12) are objected to, because of the judicially created Double patent doctrine, as documented in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d). 
	
       Prior Art Citations

9. The following List of prior art, made of record and not relied upon, considered pertinent to applicant's disclosure:

9.1. Patent documentation:

US 10178395 B2 		Joshi; et al. 		H04N19/70; H04N19/176;
US 9532058 B2 		Chien; et al. 		H04N19/176; H04N19/46;
US 9860529 B2 		Zhang; Li et al. 	H04N19/70; H04N19/176;

9.2. Non Patent Literature:

_ WD1 Working Draft 1 of High Efficiency Video coding; Oct-2010; Wiegand.
_ Block partitioning structure in the HEVC standard; Kim; 2012. 
 
         CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.